Citation Nr: 1010564	
Decision Date: 03/19/10    Archive Date: 03/31/10

DOCKET NO.  05-20 991	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a psychiatric 
disability, to include a chronic depressive disorder and 
schizophrenia.


REPRESENTATION

Appellant represented by:	Francis M. Jackson, Attorney


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a December 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.


FINDINGS OF FACT

1.	The Veteran in this case served on active duty from 
April 1977 to March 1978.  

2.  The Board issued a decision in August 2008 denying the 
benefits sought on appeal.  The Veteran appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In an Order dated in October 2009, the Court 
vacated the Board's August 2008 decision and dismissed the 
appeal due to the death of the Veteran.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no 
jurisdiction to adjudicate the merits of this claim at this 
time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 
(2008); but see Veterans' Benefits Improvement Act of 2008, 
Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2009). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran died in October 2008 during the pendency of his 
appeal to the Court.

In its October 2009 memorandum decision, the Court vacated 
the August 2008 Board decision and dismissed the appeal.  See 
Landicho v. Brown, 7 Vet. App. 42, 47 (1994) (holding that 
when a Veteran dies while an appeal is pending the proper 
procedure is vacating the Board decision and dismissing the 
appeal).

As a matter of law, appellants' claims do not survive their 
deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. 
Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); 
Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on 
the merits has become moot by virtue of the death of the 
appellant and must be dismissed for lack of jurisdiction.  
See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 
(2009).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the Veteran.  38 C.F.R. § 
20.1106 (2009).


ORDER

The appeal is dismissed.



		
MILO H. HAWLEY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


